Interim Decision #2585

MATTER OF THORPE
In Deportation Proceedings
A-21164857

Decided by Board May 24, 1977
(1) Respondent's employer submitted an application for alien labor certification to the
Pennsylvania State Employment Service. It appears the Labor Department advised the
Service of respondent's apparent unlawful immigration status and deportation proceedings were instituted under section 241(a)(2) of the Immigration and Nationality Act. At
hearing, respondent moved to suppress evidence from the labor certification application
asserting rights under the Privacy Act, 5 U.S.C. 552a, and her employer moved to
intervene in order to assert Privacy Act claims also. Both motions were properly
denied.
(2) A deportation hearing is not the proper forum in which to assert privacy act claims
The Board has no jurisdiction over claims under the Privacy Act. See C.F.R. 3.1.
(2) Respondent has no standing to assert privacy act claims because stae is not a citizen or
lawful resident alien. See 5 U.S.C. 552a(a)(2).
(4) Whatever the Privacy Act rights of the employer may be, they )have no bearing on
respondent's deportability.
CHARGE:
Order Act of 1952—Section 241(a)(2) [8 U.S.C. 1251(a)(2)}--Nonimmigrant visitor—
remained longer.
ON BEHALF OF RESPONDENT: Richard D. Steel, Esquire
UN Public Ledger Building
Philadelphia, Pennsylvania 19106
$Y: Milhollan, Chairman; Wilson, Maniatis, and Appleman, Board Members

In a decision dated July 22, 1976, the immigration judge found the
respondent deportable under section 241(a)(2) of the Immigration and
Nationality Act and granted her the privilege of voluntary departure_
Therespondent has appealed from that decision. The record will be
remanded to the immigration judge for further proceedings.
According to the Order to Show Cause, the respondent is a native and
citizen of Barbados who entered the United States at N ew York City on
July 7, 1975, as a nonimmigrant visitor for pleasure. She was allegedly
authorized to remain in this country until July 31, 197'5, but remained
beyond the period authorized. At her deportation hearing, the respondent, on the advice of counsel, refused to answer any questions.
219

Interim Decision #2585
The record indicates that in January 1976, the respondent's employer
submitted to the Pennsylvania State Employment Service an application on behalf of the respondent for an alien labor service certification.
Although it is not entirely clear from the record, it would appear that as
a result of this application, the State E mployment Service contacted the
United States Department of Labor which in turn notified the Immigration and Naturalization Service of the respondent's apparently illegal
immigration status. According to the immigration judge's decision, the
respondent was then contacted by the Service whereupon she surrendered her Form 1-94, Arrival-Departure Record. Counsel for the re-

spondent, on the other hand, alleges that the respondent submitted her
Form 1--94 only under protest.
At her deportation hearing, the respondent claimed that the information contained in the application for certification was protected by the
provisions of the Privacy Act, 5 U.S.C. §552a, and that the United
States citizen employer's rights had been violated. Her motion to suppress the evidence based on these alleged violations was denied, as was
the motion made by the respondent's employer to intervene in the
proceedings in order to assert Privacy Act claims.

As pointed out by the immigration judge, the provisions of the Privacy Act of 1974 do not protect aliens who are illegally in the United
States.' To circumvent this restriction., the respondent apparently Attempted to get her employer to intervene to assert the Privacy Act
claims. The immigration judge quite properly denied this motion. Whatever may be the rights of the United States citizen employer under the
Privacy Act, a deportation proceeding is not the proper forum for
asserting these rights. 2 The rights claimed are those of the employer
and not of the respondent and, inasmuch as the Privacy Act is limited to
the United States citizens and lawful permanent resident aliens, 5
U.S.C. §552a(a)(2), the respondent is cLearly without standing to assert
these claims. See generally C. A. Wright, Law of Federal Courts §13
(1970). The rights of the employer have no bearing on the respondent's
d eportability. The respondent's motion to suppress was properly denied
by the immigration judge.
The respondent is a native of the Western Hemisphere and may have
acquired rights by reason of the Iininigration and Nationality Act

Amendments of 1976, Public Law 94-571, 90 Stat. 2703, and the court's
decision in Silva v. Levi, No. 76-C4268 (N.D. El. March 22, 1977). We
' In defining what individuals are to be protected by the Act, 5 U.S.C. §552a(a)(2)
defines the term Individual" as "a citizen of the United States or an alien lawfully
adIrnitted for permanent residence."
2 Clearly, the Board is without jurisdiction to. determine the Privacy Act claims of
United States citizens. 8 C.F.R. 3.1.

-

220

Interim Decision #2585
have determined that a remand of the record to the immigration judge
for further proceedings in light of these developments is appropriate.
Should the respondent be found to be ineligible for relief, or should a
decision on an application for relief be adverse, an appropriate order
shall be entered and the record shall be certified to this Board for
review.
ORDER: The case is remanded to the immigration judge for further
proceedings consistent with the foregoing opinion.

221

